Citation Nr: 1717519	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-50 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1961 to July 1970, during which time he served in the Republic of Vietnam from May 1965 to May 1966.	

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.

This case was initially before the Board in May 2011 and was decided in part and remanded in part for additional evidentiary development.  The appeal was returned to the Board in January 2014, but it was remanded for an addendum opinion.  In December 2014, the Board referred this case for an expert medical opinion from an audiologist with the Veterans Health Administration (VHA).  The Board received the VHA medical expert's report in February 2015.

A June 2015 Board decision denied service connection for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated that decision in an August 2016 Order, based upon a Joint Motion for Remand (JMR).  

In October 2016, the Board once more remanded the appeal to obtain a second addendum opinion in light of the August 2016 JMR.  That opinion having been rendered, the appeal is now again before the Board.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.



FINDING OF FACT

The evidence does not show that the Veteran's hearing loss is causally or etiologically related to his military service, nor was sensorineural hearing loss manifested within one year after service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 3 8 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1131, 1137, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, VA has complied with the specific directives in the JMR, as ordered by the Court, as well as the directives in previous remands from the Board.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) The existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection for sensorineural hearing loss may be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  See also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a) .").  Alternatively, a nexus to service may be established where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Court has held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1, 1967, audiometric testing for hearing by a service department was usually reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.  In order to facilitate data comparison, when necessary the ASA standard has been converted to the ISO standard for audiograms in service before November 1967.

Additionally, VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154 (a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Facts and Analysis

The Veteran maintains that his military duties as a light and heavy vehicle operator put him consistently in proximity to active batteries of artillery, that he was exposed to repeated acoustic trauma and that this exposure caused bilateral hearing loss.  

The Veteran's 1961 enlistment examination did not include audiometric testing, but whispered and spoken voice testing indicated 15/15 bilateral hearing.  In his May 1964 re-enlistment examination, audiometric testing revealed the Veteran's hearing acuity in decibels at certain frequencies to be as follows.  The figures in parentheses represent the conversion to the current "ISO" units. 

Hertz		500		1,000		2,000		3,000		4,000
Right Ear	-5 (10)		-5 (5)		-5 (5)		Not tested	15 (20)
Left Ear	20 (35)	0 (10)		0 (10)		Not tested	20 (25)

In the Veteran's November 1966 annual examination, audiometric testing revealed the Veteran's hearing acuity in decibels at certain frequencies to be:

Hertz	           500		1,000		2,000		3,000	           	4,000
Right Ear	5 (20)		5 (15)		5 (15)		Not Tested	5 (10)
Left Ear	0 (15)		0 (10)		0 (10)		Not Tested	0 (5)

In his examination for service discharge in July 1970, audiometric testing revealed the Veteran's hearing acuity in decibels at certain frequencies to be:

Hertz		500		1,000	  	2,000	       3,000	        	4,000
Right Ear	0		0	           5	       Not Tested	0
Left Ear	0		0	           5	       Not Tested	5

In a VA audiology examination in July 2009, the Veteran reported having bilateral constant tinnitus, which was noted to be of unknown onset or etiology.  Audiometric testing revealed the Veteran's hearing acuity in decibels at certain frequencies to be:

Hertz (Hz)	500	1,000	  2,000	    3,00	0    4,000
Right Ear	25	35	  20	    35	      30
Left Ear	25	30	  15	    30	      30

Discrimination ability on speech audiometry testing was 96 percent in each ear.  The examiner noted that the Veteran had in-service unprotected exposure to hazardous military noise, as well as civilian noise.  The diagnosis was a mild sensorineural hearing loss in both ears with excellent speech recognition, bilaterally.  After a review of the claims file, it was reported that the Veteran both entered and left military service with hearing acuity being within normal limits. This indicated to the examiner that the Veteran's hearing loss did not occur during service and it was less likely as not that his current hearing loss was related to service.  

In May 2011  the claim for service connection for bilateral hearing loss was remanded, noting that the 2009 examiner did not consider the significance, if any, of the audiogram in May 1964, which indicated a possible hearing loss in each ear based on the audiometric findings at 4,000 Hz of 15 dB (20 dB when converted to ISO (ANSI) and 20 dB (25 dB when converted to ISO (ANSI).  The Board observed that the Court had indicated that the threshold for normal hearing is between 0 and 20 dB and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Moreover, in Hensley, the Court stated that service connection for hearing loss could be granted if there was an in-service upward shift in audiometric threshold levels, even if a hearing loss by VA standards was not shown during service.  The 2009 VA examiner had not commented on the significance of the above noted audiometric findings at 4,000 Hz in 1964.  The case was remanded in part for another VA audiometric examination and the examiner was requested to address this matter.  

In a June 2011 VA audiology examination, the Veteran's in-service and post-service history of noise exposure was reported.  Audiometric testing revealed the Veteran's hearing acuity in decibels at certain frequencies to be:

Hertz		500	1,000	   2,000     3,000     4,000
Right Ear	25	30	   20	      35	         30
Left Ear	25	25	   20	      30	         25

Discrimination ability on speech audiometry testing was 96 percent in the right ear and 98 percent in the left ear.  The examiner reported that after considering adjustment from ASA to ISO standards, the in-service testing in 1964, and 1966 indicated normal bilateral hearing from 500 to 4,000 Hz., as did audiometric testing at the service discharge examination in 1970.  The examiner stated that the "[t]hresholds are considered within normal limits up to 25 dB.  Therefore, the thresholds in May 1964 are negligible."  The 2011 VA examiner further stated that "[t]he original examiner in 2009 based his review upon the true discharge exam in 1970 [,] as was my opinion based upon this exam.  The veteran had normal hearing bilaterally at exit in 1970.  It is my opinion that it is NOT at least as likely as not that hearing loss is related to military service."  

In January 2014, the Board remanded the claim, observing that "VA has conceded that the appellant experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  Hensley [] does not require this."  Since it was undisputed that the Veteran was exposed to acoustic trauma during service, the June 2011 VA examiner's opinion was based solely on the absence of hearing loss noted on the discharge examination, and as such remand was required for an addendum opinion.  

In a February 2014 VA addendum opinion, the 2011 VA examiner stated that thresholds were converted from ASA to ISO standards when the 2011 opinion was offered.  The examiner further stated that audiometric data indicated normal whisper tests bilaterally at the Veteran's June 1961 enlistment.  Subsequent audiograms in May 1964 and Nov 1966 (ASA to ISO conversions now being applied) indicated normal hearing bilaterally from 500-4000 Hz.  The July 1970 separation data indicated normal hearing bilaterally from 500-4000 Hz.  In having been asked to address the 15 and 20 dB thresholds in May 1964 after applying conversions, the examiner first stated that thresholds are considered within normal limits up to 25dB.  She concluded that therefore the thresholds in May 1964 are negligible.  She stated that, although the Veteran believed the initial denial was based upon the use of whisper tests, the original examiner in 2009 based his review upon the true discharge exam in 1970.  Once again, the examiner added that her opinion was also based on the 1970 examination and that the Veteran had normal hearing bilaterally upon separation in 1970. 

The examiner observed that, based on the influential report, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure and, based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  She added that this study remains definitive and represents the consensus on this matter.  Therefore, having left the military with normal hearing and there being no research to support the many years' delay of the onset of hearing loss, the examiner stated her opinion as being "NOT at least as likely as not that hearing loss is related to military service."

In December 2014 the Board referred this case for an opinion to the Veteran Health Administration (VHA).  The VHA request stated that the 2011 VA examiner had not applied the findings of the Institute of Medicine to the facts of this case and the 2011 examiner did not comment on and/or discuss whether the Veteran's in-service noise exposure, conceded by VA, could have caused his current hearing loss, particularly in light of the holding in Hensley.  It was specifically requested that an opinion discuss the significance, if any, of the accepted in-service, as well as post-service, noise exposure and reconcile any opinion with those of the 2009 and 2011 examiners and the 2011 VA examiner's addendum in February 2014.  

However, in the request for the opinion, although the in-service 1964 and 1966 results were reported after conversion to the modern ISO standard, there appears to have been a clerical error, through which the converted 1964 results stated hearing acuity in the right ear to be 30 dB at 4,000 Hz, when actually it was 20 dB after conversion to ISO standards.  

In an undated VHA opinion the results of the in-service 1964 and 1966 audiometric tests were reported, but without conversion to the modern ISO standards.  Moreover, it appears that the report also inadvertently transcribed the results of audiometric testing in 1964 in the right ear at 4,000 Hz in ASA standards as being 25 dB, when in fact that unconverted test result at that frequency was 15 dB.  Nonetheless, the examiner opined that a hearing loss in the right ear was not as likely as not caused or a result of service, since the Veteran's hearing was normal at enlistment, during service and upon separation from service.  The examiner added that at the 2011 examination the Veteran reported that he did not attribute his hearing loss and tinnitus to his military service or anything else.  The examiner further opined that the Veteran's bilateral hearing loss was less likely as not caused or a result of in-service noise exposure and there was "NO evidence of hearing loss during or shortly after" military service.  The examiner added that the Institute of Medicine report on in-service noise exposure concluded that, based on current knowledge, noise-induced hearing loss occurs immediately, and there was no scientific support for the delayed onset of noise-induced hearing loss weeks, months or years after the exposure event.  The examiner concluded that since the Veteran's hearing was within normal limits at separation, his current hearing loss was less likely as not caused by or a result of in-service acoustic trauma.  The examiner noted that this opinion was in complete agreement with the opinions of the 2009 and 2011 examiners and the February 2014 addendum by the 2011 examiner.  

Subsequently, in June 2015, the Board denied service connection for bilateral hearing loss.  On appeal, the Court vacated the Board's decision in an August 2016 Order, based upon the JMR.  The JMR stated that the Board had not ensured compliance with its prior remand directive.  Where the Board previously in its remand had found the 2011 examination report and 2014 addendum to be inadequate, the Board's June 2015 decision now concluded that these were in fact adequate for claim adjudication without further discussion of the reasons why.  

The JMR further noted that in 2014 the Board observed that the 2011 examination opinion was based on the absence of hearing loss at service discharge, but the Board's request for a VHA opinion later that year had stated that the findings in the Institute of Medicine report had not been applied in the February 2014 addendum.  The JMR indicated this was necessary for compliance.  Furthermore, the JMR indicated that the VHA opinion was inadequate because it had not complied with the January 2014 remand instructions.  That remand had requested discussion of the significance, if any, of the in-service May 1964 audiometric results in the left ear at 4,000 Hz of 20 dB under ASA standards and 25 dB under ISO standards and whether any current hearing loss related back to this finding.  

The JMR also indicated that it was not clear whether in rendering an opinion the VHA expert had applied either the ASA or the ISO standards, but that the VHA expert appeared to have reported the results (in 1964 and 1966) in ASA (not ISO) standards.  

Lastly, the JMR stated that the VHA opinion was inadequate not only for not having complied with the January 2014 Board remand instructions, but also for having failed to provide any rationale for the statement that there was no evidence of hearing loss during or shortly after service, despite the audiometric examinations showing a shift in the Veteran's hearing.  Rather, the JMR stated that "when comparing the May 1964 and November 1966 audiometric test results, there appears to be a shift in the Appellant's hearing at 500, 1000, and 2000 decibels [sic]."  

In its October 2016 decision, the Board observed that, in comparing the results of the 1964 and 1966 audiometric tests after conversion to ISO standards, hearing in the left ear was better in 1966 at the frequencies of 500 and 4,000 Hz and the same at 1,000 and 2,000 Hz when compared to the 1964 test.  In the right ear, the results in 1966 were worse at 500, 1,000, and 2,000 Hz, but better at 4,000 Hz.  The Board further emphasized that the audiometric testing at discharge in 1970 revealed better hearing acuity in each ear at all of the frequencies tested in 1964 and 1966, with the exception that after conversion of the 1964 test results, hearing acuity in the right ear at 2,000 Hz was 5 decibels in 1964 and 1970.  Nonetheless, now implementing the JMR proposals as instructed by the Court, the Board remanded the appeal to obtain a new examination.

Reflecting the JMR's points above, the Board instructed the examiner (1) to consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service May 1964 and November 1966 audiograms; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood that military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood that military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.   
 
In November 2016, the examiner reviewed the in-service May 1964 and November 1966 audiograms, as well as the in-service July 1970 separation audiogram results.  Having observed that the conversion had been applied, she concluded that that the thresholds improved from beginning of the Veteran's service to the end service.  She added that she had not considered the 1961 whisper tests, employed on the Veteran's enlistment examination, since whisper tests do not provide frequency specific information.

In next examining changes in the thresholds, she stated the commonly accepted principle that variations of pure tone responses do not always reflect changes in hearing.  She added that other factors were relevant producing variations, such as a human being's auditory inability to maintain a "loudness reference," patient attention factors, "environmental room noise," and equipment issues.  In regard to the Veteran's test results, the examiner concluded all thresholds are within the normal range of hearing at all audiograms with the exception of a low frequency, 500 Hz threshold.  She further observed that low frequency "loss" is indicative of excessive ambient room noise above the noise floor of the hearing test and not in fact a noise-induced hearing loss which affects high frequency hearing.

In considering the Veteran's normal hearing during service and upon separation, the examiner concluded that, although the Veteran along with most soldiers was exposed to noise, he did not incur acoustic damage, either temporary or long-lasting.  In once again citing to the 2006 Institute of Medicine report, discussed above in her February 2014 addendum opinion, the examiner emphasized that research does not support the concept of delayed onset of hearing loss after thresholds are recorded as normal and therefore, there can be no causal relationship to prior noise exposure.  

The examiner opined that it is "NOT at least as likely as not that hearing loss is related to military service."  She explained that the Veteran did not have hearing loss while in service, nor did his thresholds deteriorate while in service.  She added that, although his thresholds improved while in service, this could be explained by the above findings.  

Based on the foregoing, the Board finds that the examiner addressed each directive set forth in the Board's October 2016 remand.  The JMR insists that the Board conduct "a critical examination of the justification for the decision," as well as render adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record.  See  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (quoting Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991)).  See also 38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board now does so in the following.  

As stated in the May 2011 remand, the Board has conceded that the Veteran was exposed to loud noise while in service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (d).  However, a preponderance of the evidence shows that the Veteran's hearing loss is not related to service.  The Board finds the November 2016 examiner's opinion highly probative.  She acquired detailed knowledge of the evidence, having reviewed it and provided an opinion three times.  She indicated full awareness of the Veteran's contentions.  Additionally, the examiner specifically addressed the JMR's observation that, in comparing the May 1964 and November 1966 audiometric testing results, "there appears to be a shift in Appellant's hearing at 500, 1000, and 2000 decibels", which it contended had not been adequately explained previously.  As stated above, the examiner offered an expert perspective on the significance of minimal differences in results and the effects of ambient factors and deficiencies, both human and technological.  Significantly, the examiner addressed the comparison of the 1964 and 1966 results by a further comparison to the Veteran's 1970 separation audiometric results, thereby supporting her conclusion of no contemporaneous damage to the Veteran's hearing while in service.  By extension based on reasonable inference, there could have been therefore no aggravation in service to damaged hearing.  Moreover, this opinion is consistent with all the other recorded opinions on file, and no contrary medical opinion has been proffered.

The examiner produced a rationale consistent with the evidence and fully supported by reference to the consensus in her field, as set forth in a relevant report produced by experts in that field, then measured her conclusions accordingly.  
The Veteran asserts in his April 2009 statement that his hearing loss was caused by service and he is in fact competent to report symptoms of difficulty in hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, diagnosing the etiology of a complex disorder of sensorineural hearing loss is outside the scope of a lay person's competence and the Veteran's lay assertions therefore do not offer sufficient  support for the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, it was not until July 2009, when a VA examination diagnosis identified "mild sensorineural hearing loss exists in both ears."  Nothing in the record which could support the Veteran's claim precedes this.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the fact that the Veteran did not submit a claim for service connection for hearing loss until April 2009, nearly 40 years after separation from service, may be considered as a factor in resolving the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  Additionally, there is no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence of a continuity of symptomatology since service.  38 C.F.R. §§ 3.307, 3.309.  The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

The claim for entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


